Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,932,227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 10-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for wireless communication which involves transmitting either a first DCI or a second DCI based on whether a first UE and a second UE are to be in a communication type of groupcast or unicast.
The prior art of record (in particular Nam et al. (US 20110085503), Liu et al. (US 20110170498), and Nam et al. (US 20100323709)) does not disclose or suggest, with respect to claim 10, the combination of elements consisting of: reception circuitry, which, in operation, controls receiving, from a second UE, control information in a physical control channel, wherein the control information is scrambled by a first scrambling code and includes a value related to a second scrambling code and resource allocation information, the value being selected from a set of values configured by a radio resource control (RRC) layer, and the resource allocation information indicating allocated resources including a frequency hopping pattern; and decoding circuitry, which, in operation, controls decoding the control information by using the first scrambling code, wherein the reception circuitry, in operation, controls receiving, from the second UE, data in a physical shared channel, wherein the data is scrambled by the second scrambling code and is mapped in the allocated resources indicated by the resource allocation information; and the decoding circuitry, in operation, controls decoding the data using the second scrambling code. 
Independent claim 10 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 07/25/2022. The same reasoning applies to independent claims 15 and 20 mutatis mutandis.  Accordingly, claims 10-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al. (US 8983479), “Method For Transmitting Dedicated Reference Signal, And Method For Receiving Dedicated Reference Signal.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413